DETAILED ACTION
This Action is a response to the filing received 11 November 2021. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 January 2022 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scheduler processing unit and worker processing unit in claim 11 and processing speed monitor of claim 13. A unit1 may be a single thing, person, or group that is a constituent of a whole, or a piece or complex of apparatus serving to perform one particular function. That is, a unit has no particular structure. And while a processing unit often denotes a hardware processor or a core or hardware sub-portion of a hardware processor, it may also comprise a unit of software that performs processing. FIG. 9 shows a processor comprising a scheduler thread and a plurality of worker threads, which are not necessarily structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner is interpreting each of the “units” as including purely firmware or software implementations, purely hardware implementations, or hybrid implementations including both hardware and software/firmware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 11, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larzul et al., U.S. 9,286,424 B12 (hereinafter “Larzul”).
Regarding claim 1, Larzul teaches: A non-transitory computer readable medium comprising stored instructions (Larzul, e.g., FIG. 6 and 12:38-49, “FIG. 6 … illustrating components of a machine able to read instructions from a machine-readable medium and execute them in one or more processors … a machine in the example form of a computer system 600 within which instructions 624 … for causing the machine to perform (execute) any one or more of the methodologies described …” in Larzul), the instructions when executed by a processor cause the processor to: 
receive, from an emulator, waveforms of signals of a plurality of logic circuits, the signals traced by the emulator for a plurality of clock cycles during emulation of the plurality of logic circuits (Larzul, e.g., 6:1-13, “Each FPGA 220 emulates its respective partition 270 and values of signals traced during the emulation are stored by the FPGA 220 in its trace memory 290 …” See also, e.g., 6:28-32, “host system 120 can retrieve the values of traced signals … from the trace memory 290A …” See also, e.g., 2:25-28, “During emulation, the emulator traces limited signals of the DUT and stores values (e.g., state) of the traced signals. In one embodiment, the traced signals comprise multiple cycles of the DUT …”); 
obtain a computerized model of a plurality of logic circuits (Larzul, e.g., 5:25-33, “verification settings may also include a state machine used for analyzing the performance of the DUT. The verification settings may include a system C model, C/C++ model …” See also, e.g., 5:34-445, “Based on the received verification settings, the host system 120 … identifies sections of the DUT that when simulated provide values of one or more of the identified signals … retrieves one or more stored section files that describe the design of identified sections …” See also, e.g., 11:10-19, “host system 120 obtains from a user a description of a DUT in HDL …”), the computerized model comprising: 
a first portion of the computerized model corresponding to at least a first logic circuit of the plurality of logic circuits, and a second portion of the computerized model corresponding to at least a second logic circuit of the plurality of logic circuits (Larzul, e.g., 6:22-36, “host system 120 includes a section file 280A describing section 285A, a section file 280B describing 285B …” See also, e.g., 11:10-19, “Based on the description of the DUT, the host system 120 generates configuration files for emulating the DUT in the emulator 110 and for simulating sections in the host system 120. Preferably, the host system 120 generates … section files to be used by the host system 120 when needed to simulate one or more section …”); 
simulate electronically the first logic circuit by a first processing unit using the first portion of the computerized model (Larzul, e.g., 6:22-36, “host system 120 can retrieve values of traced signals from the trace memory 290A, and simulate section 285A using section file 280A and the retrieved values of signals 232, 234, and 236 as inputs …”); 
simulate electronically the second logic circuit by a second processing unit using the second portion of the computerized model (Larzul, e.g., 6:55-63, “if values of signals from section 285B, 285C, and/or 285D were needed, those sections could be simulated by the host system 120, at the same time as section 285A or sequentially”); and 
generate an output waveform of an output signal of a logic circuit from the plurality of logic circuits for the plurality of clock cycles based on the simulation of the first logic circuit and the second logic circuit (Larzul, e.g., 6:37-43, “By simulating section 285A, the host system 120 produces signal 237 …” See also, e.g., 10:46-64, “results module 360 provides results from … simulating sections of the DUT … processes values of the traced signals produced by the simulations of DUT sections … In one embodiment, the results module 360 is a waveform viewer …” See also, e.g., 2:31-35, “Signals traced (e.g., emulated) by the emulator are used to simulate the one or more sections …”).

Claims 11 and 18 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 11, Larzul further teaches: A system comprising: a scheduler processing unit configured to (Larzul, e.g., emulator 110 of FIG. 1, which may have the architecture of system 600 of FIG. 6 (see 12:46-49)): [[[perform the receive and obtain limitations]]]; and a plurality of worker processing units configured to (Larzul, e.g., host system 120 of FIG 1, which may have the architecture of system 600 of FIG. 6 (see 12:46-49), wherein the architecture thereof may include a CPU, a GU, a DSP, one or more ASICs and/or one or more RFICs (see 12:50-55): [[[perform the simulate and generate limitations]]]; and with respect to claim 18, Larzul further teaches: A method (Larzul, e.g., 13:46-58 and 14:44-53) comprising: [[[the steps performed by the instructions of claim 1]]].

Regarding claim 5, the rejection of claim 1 is incorporated, and Larzul further teaches: instructions that when executed by the processor cause the first processing unit to simulate a third logic circuit of the plurality of logic circuits, after the first processing unit completes the simulation of the first logic circuit while the second processing unit simulates the second logic circuit (Larzul, e.g., 6:55-63, “if values of signals from section 285B, 285C, and/or 285D were needed, those sections could be simulated by the host system 120, at the same time as section 285A or sequentially.” Examiner’s note: in this case, for example, section 285B would represent a second logic circuit, and section 285C would represent a third logic circuit. As sections may be simulated at the same time or sequentially with respect to each other, the order of operations may include simulating 285A, then 285B and 285C).

Claims 15 and 20 are rejected for the additional reasons given in the rejection of claim 5 above.

Regarding claim 6, the rejection of claim 1 is incorporated, and Larzul further teaches: instructions that when executed by the processor cause the processor to: select logic circuits associated with known input signals for simulation by the first processing unit or the second processing unit (Larzul, e.g., 6:22-36, “host system 120 can retrieve values of traced signals from the trace memory 290A, and simulate section 285A using section file 280A and the retrieved values of signals 232, 234, and 236 as inputs …”).

Regarding claim 7, the rejection of claim 6 is incorporated, and Larzul further teaches: instructions that when executed by the processor cause the processor to: select, responsive to determining that a number of the selected logic circuits with known input signals is below a threshold number, an additional logic circuit of the plurality of logic circuits to simulate (Larzul, e.g., 9:11-34, “simulation module 340 further determines which signals are needed to simulate the identified sections. The simulation module 340 identifies the needed signals that have been traced by the emulator … if a signal needed to simulate an identified section is not traced by the emulator 110, the simulation module 340 simulates one or more sections to obtain the needed signal …” Examiner’s note: a minimal set of signals / sections are selected; when one or more values are unavailable (that is, less than the threshold number of sections have known signal values), an additional section is added to the simulation such that the missing emulation values can be simulated instead).

Claim 16 is rejected for the additional reasons given in the rejection of claim 7 (incorporating the rejection of claim 6) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Larzul in view of Shah et al., U.S. 2008/0140379 A1 (hereinafter “Shah”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Larzul does not more particularly teach determining an available one of the first and second processing units, and simulating the first logic circuit by the first processing unit upon determining it is available. However, Shah does teach: instructions that when executed by the processor cause the processor to: determine an available one of the first processing unit and the second processing unit, wherein the instructions further comprise instructions to simulate the first logic circuit by the first processing unit, responsive to a determination that the first processing unit is available (Shah, e.g., ¶199, “run-time scheduling of simulations is performed by (1) identifying at any given time, all simulations jobs that are ready to run based on availability of inputs required to run it … 3) identifying all processors that are available to run with simulation licenses at that time and 4) dispatching the next simulation job in the simulation queue to any available processor in step 3). The run-time scheduling loop … is repeated until all simulation jobs in the execution plan have been completed”) for the purpose of partitioning netlist files and distributing and scheduling the partitions for simulation on one or more of a plurality of available devices until a simulation is complete (Shah, e.g., ¶¶193-214).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for efficient generation of waveforms for emulation and simulation of a hardware logic design under test as taught by Larzul to provide for determining an available one of the first and second processing units, and simulating the first logic circuit by the first processing unit upon determining it is available because the disclosure of Shah shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for simulating and testing one or more circuit designs to provide for determining an available one of the first and second processing units, and simulating the first logic circuit by the first processing unit upon determining it is available for the purpose of partitioning netlist files and distributing and scheduling the partitions for simulation on one or more of a plurality of available devices until a simulation is complete (Shah, Id.).

Claims 12 and 19 are rejected for the additional reasons given in the rejection of claim 2 above.

Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Larzul in view of Shah and Venkataramani et al., U.S. 10,114,917 B1 (hereinafter “Venkataramani”).

Regarding claim 3, the rejection of claim 2 is incorporated, and Larzul further teaches: instructions that when executed by the processor cause the processor to: monitor a processing speed of at least one of the plurality of logic circuits (Larzul, e.g., 8:11-40, “section module 350 may identify the sections of the DUT that are to be simulated by the simulation module 340 using one or more of the following: speed of simulation … may consider … a number of signals and/or clock frequency of the signals of the sections … may consider time or a number of processes executed by one or more processors to simulate a section …”).
	Larzul in view of Shah does not more particularly teach that determining the available one of the first and second processing units is based on the monitored processing speed. However, Venkataramani does teach: wherein determining the available one of the first processing unit and the second processing unit is based on the monitored processing speed (Venkataramani, e.g., 2:38-3:11, “Electronic devices … often include programmable logic devices, such as [FPGAs] … FPGAs typically include large numbers of Configurable Logic Blocks (CLBs) that can be configured to perform a wide range of operations … FPGAs have become increasingly used to perform digital signal processing (DSP) operations … specialized programmable logic blocks, known as DSP slices of DSP blocks … performance of an FPGA may be limited by its clock speed. DSP slices, however, are capable of performing operations faster than equivalent circuits formed from the FPGA’s CLBs …” See also, e.g., 4:18-47, “model 402 may include a plurality of elements … code generator 408 may include a DSP slice targeting engine 412, and may include or have access to a target hardware characterization database … code generator 408 may automatically generate code 416, such as HDL code, for implementing the behavior of the model 402 … synthesis tool chain 426 may perform hardware synthesis from the generated code 4216 … thus configuring the FPGA device … may place the code elements described in the code 416 at selected elements of the FPGA 100 …” See also, e.g., 16:11-48, “target hardware characterization database 414 may include a plurality of data structures … for a particular FPGA … may include hardware characterization data for a particular clock speed of the multiplier …” and 20:17-48, “An executable model … may be received … code generator 408 my further receive one or more design objectives, which may be in the form of hardware performance constraints … a timing constraint may relate to the clock speed at which the target programmable logic device 508 is to operate …” and 22:7-17 et seq., “code generator 408 may identify one or more portions of the model 402, such as elements, subsystems, components, etc., that may be mapped to elements of the programmable logic device, such as DSP slices …” Examiner’s note: the system of Venkataramani determines the availability of one or more configurable logic blocks (i.e., each comprising, in at least some embodiments, programmable circuitry) for execution of a slice of a programmable logic model based on one or more characteristics of the programmable logic blocks, to include processing / clock speed) for the purpose of determining one or more available logic units of an FPGA to which a processing operation can be more efficiently mapped (Venkataramani, e.g., 2:38-4:17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for efficient generation of waveforms for emulation and simulation of a hardware logic design under test as taught by Larzul in view of Shah to provide for determining the available one of the first and second processing units is based on the monitored processing speed because the disclosure of Venkataramani shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for simulating and testing one or more circuit designs to provide for determining the available one of the first and second processing units is based on the monitored processing speed for the purpose of determining one or more available logic units of an FPGA to which a processing operation can be more efficiently mapped (Venkataramani, Id.).

Claim 13 is rejected for the additional reasons given in the rejection of claim 3 above. Examiner notes that with respect to claim 13, Larzul further teaches: a processing speed monitor configured to [[[perform the monitoring limitation of claim 3]]] (at least the section module and/or simulation module), wherein the scheduler processing unit [[[of claim 11]]] is configured to [[[receive the monitored processing speed and perform the determining operation of claim 3]]] (Larzul, e.g., emulator 110 of FIG. 1, which may have the architecture of system 600 of FIG. 6 (see 12:46-49), and in more particular the mapping module).

Claims 4 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Larzul in view of Shah and Venkataramani, and in further view of Gans et al., U.S. 6,317,381 B1 (hereinafter “Gans”).

Regarding claim 4, the rejection of claim 3 is incorporated, but Larzul in view of Shah and Venkataramani does not more particularly teach instructions for monitoring the processing speed to include determining one or more of a number of output signal toggles or a number of output signal state cycles. However, Gans does teach: wherein instructions to monitor the processing speed of the at least one of the plurality of logic circuits comprise instructions that when executed by the processor cause the processor to: determine one of more of a number of toggles of the output signal or a number of cycles that the output signal is in a high state, a low state, or an unknown state (Gans, e.g., 3:7-17 “clock speed sensing circuit 4 outputs a signal SPEED that toggles a number of times at a rate corresponding to the propagation of the CLK signal …” Examiner’s note: toggle rate is disclosed herein as indicating processing speed (i.e. clock speed) of a circuit) for the purpose of adjusting control signal timing in an integrated circuit (Gans, e.g., 1:66-2:19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for efficient generation of waveforms for emulation and simulation of a hardware logic design under test as taught by Larzul in view of Shah and Venkataramani to provide for instructions for monitoring the processing speed to include determining one or more of a number of output signal toggles or a number of output signal state cycles because the disclosure of Gans shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for simulating and testing one or more circuit designs to provide for instructions for monitoring the processing speed to include determining one or more of a number of output signal toggles or a number of output signal state cycles for the purpose of adjusting control signal timing in an integrated circuit (Gans, Id.).

Claim 14 is rejected for the additional reasons given in the rejection of claim 4 above.

Claims 8-9 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Larzul in view of Fukui et al., U.S. 2004/0107087 A1 (hereinafter “Fukui”).

Regarding claim 8, the rejection of claim 6 is incorporated, and Larzul further teaches: instructions that when executed by the processor cause the processor to: responsive to determining that a number of the selected logic circuits with known input signals meets or exceeds a threshold number: deselect a selected logic circuit of the plurality of logic circuits to simulate (Larzul, e.g., 9:11-42, “for one or more sections, instead of determining to simulate the entire section, the simulation module 340 may determine to only simulate a portion or a sub-section of the DUT to produce one or more of the identified signals. The sections or sub-sections of the section may be identified such that a minimum number of signals are traced or a minimum number of sections are simulated.” See also, e.g., 7:14-34, “design compiler 310 convers HDL of DUTs into gate level logic. For a DUT that is to be emulated, the design compiler 310 receives a description of the DUT in HDL [… and] synthesizes the HDL of the DUT to create a gate level netlist … information is received from a user or from another system indicating the signals of the DUT that should be traced …” and 7:46-61, “mapping module 320 may identify the one or more partitions in a manner that only a minimum number of signals may be traced by the emulator …” and 8:25-41, “section module 350 creates a section file for each identified section … stores the section files in storage 370 … also stores in the storage 370 signal information describing for each identified section the DUT signals traced when the section is simulated and signals (e.g., input signals) of the DUT needed to simulate the section.” Examiner’s note: at first, a HDL file including the design for the entire DUT is received, and thereafter a determination is made as to whether only a subset of the logic included in the DUT should be simulated or emulated. A set of sections necessary to perform the emulation and/or simulation is determined; that is, one or more logic or circuit elements of the DUT as represented in the HDL are deselected for the purposes of performing the emulation and/or simulation operations requested by the user).
	Larzul does not more particularly teach instructions to remove, from a storage, a waveform of the plurality of logic circuits. However, Fukui does teach: remove, from a storage, a waveform of the received waveforms of signals of the plurality of logic circuits (Fukui, e.g., ¶50, “When the simulation terminates, the intermediate data stored in the storage section 103 is completely deleted by the simulator engine 105 or a deleting section (intermediate data deleting means) … not only releases a memory region or deletes file management information …” See also, e.g., ¶42, “storage section 103 (storage means) stores … intermediate data (temporary files or temporary data) during a simulation process …” and ¶25, “intermediate data generated during a simulation in the simulation step and of storing the encrypted intermediate data … reading out the encrypted intermediate data from the storage means and decrypting the intermediate data for use in the simulation step.” Examiner’s note: Fukui discloses removing data from storage that is not necessary for ongoing operations of a simulation, such as intermediate signal output data not necessary for further simulation operations and wherein waveforms as claimed may comprise output waveforms and/or input waveforms) for the purpose of simulating a plurality of circuit operations in a secure, flexible and efficient manner (Fukui, e.g., ¶¶6-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for efficient generation of waveforms for emulation and simulation of a hardware logic design under test as taught by Larzul to provide for instructions to remove, from a storage, a waveform of the plurality of logic circuits because the disclosure of Fukui shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for simulating and testing one or more circuit designs to provide for instructions to remove, from a storage, a waveform of the plurality of logic circuits for the purpose of simulating a plurality of circuit operations in a secure, flexible and efficient manner (Fukui, Id.).

Claim 17 is rejected for the additional reasons given in the rejection of claim 8 (incorporating the rejection of claim 6) above.

Regarding claim 9, the rejection of claim 1 is incorporated, but Larzul does not more particularly teach instructions for removing intermediate signals received by the third logic circuit as input from storage responsive to determining that the third logic circuit has been simulated. However, Fukui does teach: instructions that when executed by the processor cause the processor to: remove, responsive to determining that a third logic circuit of the plurality of logic circuits has been simulated, an intermediate signal from a storage, wherein the third logic circuit receives the intermediate signal as input (Fukui, e.g., ¶50, “When the simulation terminates, the intermediate data stored in the storage section 103 is completely deleted by the simulator engine 105 or a deleting section (intermediate data deleting means) … not only releases a memory region or deletes file management information …” See also, e.g., ¶42, “storage section 103 (storage means) stores … intermediate data (temporary files or temporary data) during a simulation process …” and ¶25, “intermediate data generated during a simulation in the simulation step and of storing the encrypted intermediate data … reading out the encrypted intermediate data from the storage means and decrypting the intermediate data for use in the simulation step”) for the purpose of simulating a plurality of circuit operations in a secure, flexible and efficient manner (Fukui, e.g., ¶¶6-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for efficient generation of waveforms for emulation and simulation of a hardware logic design under test as taught by Larzul to provide for instructions for removing intermediate signals received by the third logic circuit as input from storage responsive to determining that the third logic circuit has been simulated because the disclosure of Fukui shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for simulating and testing one or more circuit designs to provide for instructions for removing intermediate signals received by the third logic circuit as input from storage responsive to determining that the third logic circuit has been simulated for the purpose of simulating a plurality of circuit operations in a secure, flexible and efficient manner (Fukui, Id.).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Larzul in view of Fukui and Neto et al., U.S. 8,250,500 B1 (hereinafter “Neto”).

Regarding claim 10, the rejection of claim 9 is incorporated, but Larzul in view of Fukui does not more particularly teach instructions for determining that the third logic circuit has been simulated by determining one or more of a number of signal output toggles or a number of cycle state output signals. However, Neto does teach: instructions that when executed by the processor cause the processor to: determine that the third logic circuit of the plurality of logic circuits has been simulated by determining one of more of a number of toggles of a signal output by the third logic circuit or a number of cycles that the signal output by the third logic circuit is in a high state, a low state, or an unknown state (Neto, e.g., 9:50-10:3, “after a simulator generates simulation data for a system design, the simulation data may be processed … simulation data may be retrieved … filtering the glitch includes ignoring (filtering) pulses in the simulation file (VCD file) … by identifying an interval between successive toggles of the signal …”) for the purpose of performing one or more design simulations and filtering one or more output signals (Neto, e.g., 8:50-11:6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for efficient generation of waveforms for emulation and simulation of a hardware logic design under test as taught by Larzul in view of Fukui to provide for instructions for determining that the third logic circuit has been simulated by determining one or more of a number of signal output toggles or a number of cycle state output signals because the disclosure of Neto shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for simulating and testing one or more circuit designs to provide for instructions for determining that the third logic circuit has been simulated by determining one or more of a number of signal output toggles or a number of cycle state output signals for the purpose of performing one or more design simulations and filtering one or more output signals (Neto, Id.).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
S. Banerjee and T. Gupta, "Enhanced tracing and visibility in logic emulation environment by optimized design slicing," teaches methods for increasing logic simulation with optimized design slicing and the inferring of some of the logic of each design slice using software memory replay, among other improvements;
Chin-Lung Chuang, Dong-Jung Lu and C.-N. J. Liu, "A snapshot method to provide full visibility for functional debugging using FPGA," and C.-L. Chuang, W.-H. Cheng, D.-J. Lu and C.-N. J. Liu, "Hybrid Approach to Faster Functional Verification with Full Visibility," teach methods for using snapshots of emulations of FPGA operations comprising a subset of information traceable by each operation, and reconstructing signals in a simulation of the FPGA operations using the saved subset snapshot;
Gupta et al., U.S. 2017/0103156 A1, teaches systems and methods for FPGA prototyping, wherein an initial FPGA-mapped netlist and a generic RTL are generated based on an original RTL design and optionally on verification-related features, partitioning the circuit design into design partitions, and implementing the design across a plurality of FPGA chips; and
Reblewski, Frederic, U.S. 2010/0057426 A1, teaches systems and methods providing a dynamic reconfigurable interconnect network architecture for interconnecting a plurality of simulation engines together, wherein various tasks for a simulation may be scheduled, and horizontal and vertical partitioning of a design to be simulated can occur for increased simulation efficiency.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “unit,” Merriam-Webster dictionary, last retrieved from https://www.merriam-webster.com/dictionary/unit on 11 December 2022.
        2 Because Larzul is cited on the 31 January 2022 IDS, it is not cited on the PTO-892 attached hereto